DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 line 2 recites “a pair of straight parts,” which should be “the pair of straight parts,” as “a pair of straight parts” has been previously claimed in claim 2.
Claim 6 line 2 recites “a pair of straight parts,” which should be “the pair of straight parts,” as “a pair of straight parts” has been previously claimed in claim 2.
Claim 8 line 2 recites “a pair of straight parts,” which should be “the pair of straight parts,” as “a pair of straight parts” has been previously claimed in claim 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouda et al. (US 7,268,455).	
Regarding claim 1, Kouda teaches a stator (FIG 1) to be provided in an electric rotating machine, the stator comprising: 
a stator core having a plurality of slots (FIG 1); and 
a distributed winding coil (U1, U2) including a plurality of segment coils (231, 235) coupled to each other, each of the segment coils (231, 235) being accommodated across a pair of slots out of the plurality of slots, 

    PNG
    media_image1.png
    302
    458
    media_image1.png
    Greyscale

wherein the distributed winding coil (U1, U2) has a coil structure (FIG 3) including a plurality of parallel coils coupled to each other in series (col. 5 lines 4-5), each of the parallel coils including two or more of the segment coils (231, 235), the two or more segment coils (231, 235) being coupled to each other in parallel and being accommodated across the same pair of slots out of the plurality of slots, and 
the two or more segment coils (231, 235) included in each of the parallel coils are disposed adjacent to each other in a radial direction in the same pair of slots.

    PNG
    media_image2.png
    57
    576
    media_image2.png
    Greyscale

	Regarding claim 2/1, Kouda was discussed above in claim 1. Kouda further teaches wherein each of the segment coils (231, 235) has a pair of straight parts (239) disposed in the pair of slots, the pair of straight parts (239) including a first straight part (239, left in FIG 2) and a second straight part (239, right in FIG 2), and 
the first straight parts (239, left) of the two or more segment coils (231, 235) included in each of the parallel coils are disposed adjacent to each other in the radial direction in one of the pair of slots, and the second straight parts (239, right) of the two or more segment coils (231, 235) included in each of the parallel coils are disposed adjacent to each other in the radial direction in the other of the pair of slots (col. 9 lines 38-47).

    PNG
    media_image3.png
    261
    572
    media_image3.png
    Greyscale

Regarding claim 3/1, Kouda was discussed above in claim 1. Kouda further teaches wherein each of the segment coils (231, 235) has: a pair of straight parts (239) disposed in the pair of slots; a bend (232, 236) coupling the pair of straight parts (239) to each other and protruding from a first end face of the stator core; and welding ends (233, 234, 237, 238) extending from the pair of straight parts (231, 235) and protruding from a second end face of the stator core, and 
the distributed winding coil (U1, U2) further includes a weld (240) provided between two of the parallel coils (one in slot 1 and another in slot 10), the two parallel coils being coupled to each other in series, the weld (24) joining the welding ends (233, 237) extending from one of the two parallel coils and the welding ends (234, 238) extending from the other of the two parallel coils together (FIG 4).
Regarding claim 4/2, Kouda was discussed above in claim 2. Kouda further teaches wherein each of the segment coils (231, 235) has: a pair of straight parts (239) disposed in the pair of slots; a bend (232, 236) coupling the pair of straight parts (239) to each other and protruding from a first end face of the stator core; and welding ends (233, 234, 237, 238) extending from the pair of straight parts (231, 235) and protruding from a second end face of the stator core, and 
the distributed winding coil (U1, U2) further includes a weld (240) provided between two of the parallel coils (one in slot 1 and another in slot 10), the two parallel coils being coupled to each other in series, the weld (24) joining the welding ends (233, 237) extending from one of the two parallel coils and the welding ends (234, 238) extending from the other of the two parallel coils together (FIG 4).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kouda et al. (US 7,268,455) in view of Gorohata et al. (US 2004/0041491).
Regarding claim 5/1, Kouda was discussed above in claim 1. Kouda further teaches wherein each of the segment coils (231, 235) has: a pair of straight parts (239) disposed in the pair of slots; a bend (232, 236) coupling the pair of straight parts (239) to each other and protruding from a first end face of the stator core; and welding ends (233, 234, 237, 238) extending from the pair of straight parts (231, 235) and protruding from a second end face of the stator core, and 
the distributed winding coil (U1, U2) has a first coil end and a second coil end, the first coil end including the bends protruding from the first end face of the stator core, the second coil end including the welding ends (233, 234, 237, 238) protruding from the second end face of the stator core (col. 9 lines 15-24).

    PNG
    media_image4.png
    261
    573
    media_image4.png
    Greyscale

	Kouda fails to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end.
	Gorohata teaches the first coil end (311) has an inner diameter that is smaller than an inner diameter of the second coil end (312; FIG 1, 11; θ2 is greater than θ3).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Gorohata to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end, for the advantages of keeping the head-side coil ends same overall length, improving cooling capability and decreasing the number of different types of conductor segments.
Regarding claim 6/2, Kouda was discussed above in claim 2. Kouda further teaches wherein each of the segment coils (231, 235) has: a pair of straight parts (239) disposed in the pair of slots; a bend (232, 236) coupling the pair of straight parts (239) to each other and protruding from a first end face of the stator core; and welding ends (233, 234, 237, 238) extending from the pair of straight parts (231, 235) and protruding from a second end face of the stator core, and 
the distributed winding coil (U1, U2) has a first coil end and a second coil end, the first coil end including the bends protruding from the first end face of the stator core, the second coil end including the welding ends (233, 234, 237, 238) protruding from the second end face of the stator core (col. 9 lines 15-24).
	Kouda fails to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end.
	Gorohata teaches the first coil end (311) has an inner diameter that is smaller than an inner diameter of the second coil end (312; FIG 1, 11; θ2 is greater than θ3).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Gorohata to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end, for the advantages of keeping the head-side coil ends same overall length, improving cooling capability and decreasing the number of different types of conductor segments.
Regarding claim 7/3, Kouda was discussed above in claim 3. Kouda further teaches wherein each of the segment coils (231, 235) has: a pair of straight parts (239) disposed in the pair of slots; a bend (232, 236) coupling the pair of straight parts (239) to each other and protruding from a first end face of the stator core; and welding ends (233, 234, 237, 238) extending from the pair of straight parts (231, 235) and protruding from a second end face of the stator core, and 
the distributed winding coil (U1, U2) has a first coil end and a second coil end, the first coil end including the bends protruding from the first end face of the stator core, the second coil end including the welding ends (233, 234, 237, 238) protruding from the second end face of the stator core (col. 9 lines 15-24).
	Kouda fails to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end.
	Gorohata teaches the first coil end (311) has an inner diameter that is smaller than an inner diameter of the second coil end (312; FIG 1, 11; θ2 is greater than θ3).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Gorohata to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end, for the advantages of keeping the head-side coil ends same overall length, improving cooling capability and decreasing the number of different types of conductor segments.
Regarding claim 8/4, Kouda was discussed above in claim 4. Kouda further teaches wherein each of the segment coils (231, 235) has: a pair of straight parts (239) disposed in the pair of slots; a bend (232, 236) coupling the pair of straight parts (239) to each other and protruding from a first end face of the stator core; and welding ends (233, 234, 237, 238) extending from the pair of straight parts (231, 235) and protruding from a second end face of the stator core, and 
the distributed winding coil (U1, U2) has a first coil end and a second coil end, the first coil end including the bends protruding from the first end face of the stator core, the second coil end including the welding ends (233, 234, 237, 238) protruding from the second end face of the stator core (col. 9 lines 15-24).
	Kouda fails to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end.
	Gorohata teaches the first coil end (311) has an inner diameter that is smaller than an inner diameter of the second coil end (312; FIG 1, 11; θ2 is greater than θ3).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Gorohata to teach the first coil end has an inner diameter that is smaller than an inner diameter of the second coil end, for the advantages of keeping the head-side coil ends same overall length, improving cooling capability and decreasing the number of different types of conductor segments.
	Regarding claim 9/5, Kouda in view of Gorohata was discussed above in claim 5. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an inner diameter of the stator core (1).

    PNG
    media_image5.png
    496
    740
    media_image5.png
    Greyscale


	Regarding claim 10/6, Kouda in view of Gorohata was discussed above in claim 6. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an inner diameter of the stator core (1).
	Regarding claim 11/7, Kouda in view of Gorohata was discussed above in claim 7. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an inner diameter of the stator core (1).
	Regarding claim 12/8, Kouda in view of Gorohata was discussed above in claim 8. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an inner diameter of the stator core (1).
	Regarding claim 13/5, Kouda in view of Gorohata was discussed above in claim 5. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an outer diameter of a rotor (2) to be accommodated in the stator core (1).

    PNG
    media_image6.png
    482
    716
    media_image6.png
    Greyscale

	Regarding claim 14/6, Kouda in view of Gorohata was discussed above in claim 6. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an outer diameter of a rotor (2) to be accommodated in the stator core (1).
	Regarding claim 15/9, Kouda in view of Gorohata was discussed above in claim 9. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an outer diameter of a rotor (2) to be accommodated in the stator core (1).
	Regarding claim 16/10, Kouda in view of Gorohata was discussed above in claim 10. Gorohata further teaches wherein the inner diameter of the first coil end (311) is smaller than an outer diameter of a rotor (2) to be accommodated in the stator core (1).
	
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kouda et al. (US 7,268,455) in view of Tsuiki et al. (US 10,153,674).
Regarding claim 17/1, Kouda was discussed above in claim 1. While Kouda discloses a stator for a rotary electric machine, Kouda is silent to a rotor accommodated in the stator core and rotatable with respect to the stator, 
wherein the rotor includes 
a rotor shaft, and 
a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction.
	Tsuiki teaches a rotor (2) accommodated in the stator core (1) and rotatable with respect to the stator, 
wherein the rotor (5) includes 
a rotor shaft (6), and 
a rotor core (7) attached on an outer circumference of the rotor shaft (6) and including a plurality of permanent magnets (8) arranged in a circumferential direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Tuiski to teach a rotor accommodated in the stator core and rotatable with respect to the stator, wherein the rotor includes a rotor shaft, and a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction, as Kouda discloses a stator for a rotary electric machine, which would inherently need a rotor. One of ordinary skill in the art would look to prior arts for ideas to include a rotor to Kouda’s disclosure.
Regarding claim 18/2, Kouda was discussed above in claim 2. While Kouda discloses a stator for a rotary electric machine, Kouda is silent to a rotor accommodated in the stator core and rotatable with respect to the stator, 
wherein the rotor includes 
a rotor shaft, and 
a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction.
	Tsuiki teaches a rotor (2) accommodated in the stator core (1) and rotatable with respect to the stator, 
wherein the rotor (5) includes 
a rotor shaft (6), and 
a rotor core (7) attached on an outer circumference of the rotor shaft (6) and including a plurality of permanent magnets (8) arranged in a circumferential direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Tuiski to teach a rotor accommodated in the stator core and rotatable with respect to the stator, wherein the rotor includes a rotor shaft, and a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction, as Kouda discloses a stator for a rotary electric machine, which would inherently need a rotor. One of ordinary skill in the art would look to prior arts for ideas to include a rotor to Kouda’s disclosure.
Regarding claim 19/3, Kouda was discussed above in claim 3. While Kouda discloses a stator for a rotary electric machine, Kouda is silent to a rotor accommodated in the stator core and rotatable with respect to the stator, 
wherein the rotor includes 
a rotor shaft, and 
a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction.
	Tsuiki teaches a rotor (2) accommodated in the stator core (1) and rotatable with respect to the stator, 
wherein the rotor (5) includes 
a rotor shaft (6), and 
a rotor core (7) attached on an outer circumference of the rotor shaft (6) and including a plurality of permanent magnets (8) arranged in a circumferential direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Tuiski to teach a rotor accommodated in the stator core and rotatable with respect to the stator, wherein the rotor includes a rotor shaft, and a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction, as Kouda discloses a stator for a rotary electric machine, which would inherently need a rotor. One of ordinary skill in the art would look to prior arts for ideas to include a rotor to Kouda’s disclosure.
Regarding claim 20/4, Kouda was discussed above in claim 4. While Kouda discloses a stator for a rotary electric machine, Kouda is silent to a rotor accommodated in the stator core and rotatable with respect to the stator, 
wherein the rotor includes 
a rotor shaft, and 
a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction.
	Tsuiki teaches a rotor (2) accommodated in the stator core (1) and rotatable with respect to the stator, 
wherein the rotor (5) includes 
a rotor shaft (6), and 
a rotor core (7) attached on an outer circumference of the rotor shaft (6) and including a plurality of permanent magnets (8) arranged in a circumferential direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kouda to incorporate Tuiski to teach a rotor accommodated in the stator core and rotatable with respect to the stator, wherein the rotor includes a rotor shaft, and a rotor core attached on an outer circumference of the rotor shaft and including a plurality of permanent magnets arranged in a circumferential direction, as Kouda discloses a stator for a rotary electric machine, which would inherently need a rotor. One of ordinary skill in the art would look to prior arts for ideas to include a rotor to Kouda’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834